ANTHONY GOZDOWSKI 1000320              APPEAL NO.    12-14-00350-CV              IN THE TWELFTH
V.                                     TRIAL NO. 87-12099
T.D.C.J.-I.D.,LARRY BERGER,                                fill;:            rt^P^PM^^s
MARK SANDLIN,MICHAEL ODOM,                                     12th Court
PRESTON MAXWELL

                                                §

                                     MOTION FOR SUSPENSION
                                 or mx n. d ^«-4^THVlm7s^o|i
NOW COMES/Anthony Gozdowski #1000320 In The Twelfth Court of Appeals and Where
respectfully request the Honorable Court to suspend Rule 9 of The T.R.A.P. due
to the Appellants not having access to a copier and will show as follows:



Appellant is Indegent and an Offender in the Texas Department of Criminal Justice
and has no was of making copies to comply with the Court's Rules.

                                     UNSWORN DECLARATION

I Anthony Gozdowski #1000320 hereby swear and declare under penalty of perjury that
the foregoing is true and correct.
Dated /Z -/7 ' jf£                                    SIGNED   0j4cM11^,                      OOcP3^^>


                                            PRAYER

I Anthony Gozdowski #1000320 Pray that the Honorable Court Grants his Motion to
Suspend Rule 9. T.R.A.P..

                               CERTIFICATE OF SERVICE


I Anthony Gozdowski #1000320 hereby Certify that a true and correct copy has been sent
to The Attorney General Via the Appellate Courts E-File Systems at WWW.OAG.TX.GOV.COM
or Via the U.S.Mail at Gregg Abbott Attorney General 209 W. 14th St- P.O. Box 12548
Austin Texas 78711-2548              ^^
                                     Dated In~in-/V
                                             I 'II ''*f               ^™^ ^h&J&d&iL jax&Zd
                                                                      Signed_

CAME TO BE HERD ON THIS         DAY OF              MONTH 2014 Appellant's Motion for

Suspention of Rule 9 T.R.A.P. and therefore in all things it is hereby ORDERED,

ADJUDGED, AND DECREED that Appellant's Motion be          (GRANTED)         OR     (DENIED)




                                                       Presiding Judge



                                         Page 1. of 1.